Name: Commission Regulation (EC) No 1247/97 of 30 June 1997 amending Regulation (EEC) No 865/90 laying down detailed rules for the application of the special arrangements for imports of grain sorghum and millet originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) in order to implement the agreement on agriculture concluded during the Uruguay Round of negotiations
 Type: Regulation
 Subject Matter: executive power and public service;  economic geography;  trade;  international trade;  plant product
 Date Published: nan

 No L 173/86 EN Official Journal of the European Communities 1 . 7. 97 COMMISSION REGULATION (EC) No 1247/97 of 30 June 1997 amending Regulation (EEC) No 865/90 laying down detailed rules for the application of the special arrangements for imports of grain sorghum and millet originating in the African, Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT) in order to implement the agreement on agriculture concluded during the Uruguay Round of negotiations THE COMMISSION OF THE EUROPEAN COMMUNITIES, replaced by customs duties and the advance fixing of the import charge was abolished on 1 July 1995, the trans ­ itional adjustment of those provisions should be extended; Having regard to the Treaty establishing the European Community, Whereas the rates of duties of the customs tariff within the abovementioned quotas are those applicable on the day that the declaration of release for free circulation of the import is accepted; Whereas the measures provided for in this Regulation are Having regard to Council Regulation (EC) No 3290/94 of jn accordance with the opinion of the Management 22 December 1994 on the adjustments and transitional Committee for Cereals , arrangements required in the agriculture sector in order to implement the Agreements concluded during the Uruguay Round of multilateral trade negotiations ('), as last amended by Regulation (EC) No 11 61 /97 (2), and in particular Article 3 ( 1 ) thereof, HAS ADOPTED THIS REGULATION: Whereas in order to take account of the existing import arrangements in the cereals sector and those resulting from the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations, trans ­ itional measures are needed to adjust the preferential concessions in the form of exemption from the import levy on certain cereal products from the ACP States and the OCT; Article 1 Regulation (EEC) No 865/90 is hereby amended as follows for the marketing year 1997/98 : 1 . ' levy' is replaced by 'duty' each time that it appears; 2. the last sentence of Article 2 (b) and the last sentence of Article 4 (b) are deleted; Whereas the period for the adoption of transitional measures was extended until 30 June 1998 by Regulation (EC) No 1161 /97; whereas, pending the adoption by the Council of definitive measures, application of the measures provided for by Commission Regulation (EEC) No 865/90 (3), as last amended by Regulation (EC) No 1226/96 (4), should be extended until 30 June 1998 ; 3 . Article 3 (b) is replaced by the following: '(b) the letters "ACP" or "OCT" as the case may be in Section 8 . The licence shall oblige to import from the coun ­ tries specified. The import duty shall not be increased or adjusted.' Whereas Commission Regulation (EEC) No 865/90 lays down detailed rules for the application of the preferential conditions reducing the import levy for quotas of shorghum and millet; whereas, given that the levies were Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997 to 30 June 1998 . (') OJ No L 349, 31 . 12. 1994, p. 105 . $ OJ No L 169, 27. 6 . 1997, p. 1 . h) OJ No L 90, 5 . 4 . 1990, p. 16. M OJ No L 161 , 29 . 6 . 1996, p. 73 . 1 . 7 . 97 EN 1 Official Journal of the European Communities No L 173/87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1997 . For the Commission Franz FISCHLER Member of the Commission